DAVIS, J.
There are no sufficient assignments of error made by the appellants in their brief. The act of the legislature approved March 18, 1897, relating to appeals and writs of error, under the provisions of which this appeal is taken, provides, among other things, that “the brief of the plaintiff in error, or appellant, shall . . . contain a distinct enumeration in the form of propositions of the several errors relied on, and all errors not assigned in the printed brief shall be deemed to have been waived.” The rules of the court likewise provide that all assignments of error must distinctly specify each ground of error relied upon. The brief filed by the appellants in the case at bar is a printed argument in support of what are therein termed ‘ ‘ contentions, ’ ’ and these, as previously held in the case of Daggs v. Hoskins, 5 Ariz. 236, 52 Pac. 350 (decided at the present term), under like conditions, do not satisfy the provision of the law nor the requirements of the rules of the court. No error appearing upon the face of the record, the judgment of the court below is affirmed.
Street, C. J., Sloan, J., and Doan, J., concur.